Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 3/1/2021. 
Claims 1-18 are pending in this application.

Claim Objections
Claim 1 objected to because of the following informalities:  
The term “most-important” in claim 1 is a relative term which renders the claim indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Curcic et al (US 2015/0215332 A1) in view of Muddu et al (US 2017/0063894 A1)

Regarding claim 1, Curcic teaches a method comprising: 
receiving configuration settings from a cloud service resource ( Curcic [0061] receiving cloud service providers information characterized by service attributes);
determining a resource risk score, a first tactic risk score, a first plurality of technique risk scores, a second tactic risk score, and a second plurality of technique risk scores, wherein the resource risk score is based on the first tactic risk score and the second tactic risk score (Curcic [0041] First, the risk evaluator computes a risk category score for each risk category. Then, the provider risk score computation engine combines all of the risk category scores to generate the provider risk score associated with a cloud service provider) and wherein each of the set of scores is based on compliance of the configuration settings with a corresponding setting (Curcic [0028] risk score based on the value for the set of attributes of cloud service provider);
selecting a most-important technique based on the first tactic risk score, the second tactic risk score, and one of the first plurality of technique risk scores and the second plurality of technique risk scores, and remediating a configuration setting corresponding to the most- important technique (Curcic [0063] generate risk exposure index based on provider risk scores, [0068] the risk assessment system generates suggestions for remediation to the enterprise based on the enterprise risk score analysis).
However, Curcis does not explicit teach receiving settings using an application programming interface; wherein the first tactic risk score is based on the first plurality of technique risk scores, wherein the second tactic risk score is based on the second plurality of technique risk scores, wherein each of the first plurality of technique risk scores is based on a corresponding subset of a set of policy scores, wherein each of the second plurality of technique risk scores is based on a corresponding subset of the set of policy scores, and wherein each of the set of policy scores is based on compliance of the configuration settings with a corresponding setting; (Note: Curcis disclose generate provider risk score based on various risk category score and based on service attribute setting as recite above)
Muddu teaches receiving settings using an application programming interface (Muddu [0159] receive data block includes application programming interfaces (APIs) for communicating with various data sources); wherein the first tactic risk score is based on the first plurality of technique risk scores, wherein the second tactic risk score is based on the second plurality of technique risk scores (Muddu [0630] anomaly score is simply the summation of each of the plurality of feature scores with the weighting factor), wherein each of the first plurality of technique risk scores is based on a corresponding subset of a set of policy scores, wherein each of the second plurality of technique risk scores is based on a corresponding subset of the set of policy scores, and wherein each of the set of policy scores is based on compliance of the configuration settings with a corresponding setting (Muddu [0630] anomaly score is simply the summation of each of the plurality of feature scores with the weighting factor, [0281] feature set based on at least a subset of the feature set; [0435] anomalies analysis based on security rule specify by admin)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Curcis in view of Muddu for receiving settings using an application programming interface; wherein the first tactic risk score is based on the first plurality of technique risk scores, wherein the second tactic risk score is based on the second plurality of technique risk scores, wherein each of the first plurality of technique risk scores is based on a corresponding subset of a set of policy scores, wherein each of the second plurality of technique risk scores is based on a corresponding subset of the set of policy scores, and wherein each of the set of policy scores is based on compliance of the configuration settings with a corresponding setting;
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system for remedy or recommendation configuration setting more efficiently (Muddu [0630]).

Regarding claim 2, Curcic-Muddu teaches the method of claim 1, wherein the resource is a cloud service of one of a Software as a Service (SaaS) vendor, a Platform as a Service (PaaS) vendor, an Infrastructure as a Service (IaaS) vendor (Muddu [0144][0199] security platform can be a SaaS or PaaS).

Regarding claim 3, Curcic-Muddu teaches the method of claim 1, wherein each of the first plurality of technique risk scores is based on a weighted sum including the corresponding subset of a set of policy scores  (Muddu [0281] feature set based on at least a subset of the feature set), and wherein each of the second plurality of technique risk scores is based on a weighted sum including the corresponding subset of the set of policy scores (Muddu [0630] anomaly score is simply the summation of each of the plurality of feature scores with the weighting factor, Curcic [0028] risk score based on the value for the set of attributes of cloud service provider, [0048]).

Regarding claim 4, Curric-Muddu teaches the method of claim 3, wherein the first tactic risk score is based on a weighted sum of the first plurality of technique risk scores, and wherein the second tactic risk score is based on a weighted sum of the second plurality of technique risk scores (Curcic [0063] generate risk exposure index based on provider risk scores, [0048] based on weight, Muddu [0630]);

Regarding claim 5, Curric-Muddu teaches the method of claim 4, wherein the resource risk score is based on a weighted sum including the first tactic risk score and the second tactic risk score (Curric [0046-0048] based on weight score, Muddu [0063]).

Regarding claim 6, Curric-Muddu teaches the method of claim 1, wherein the most important technique is based on which of the first tactic risk score and the second tactic risk score is worse (Curcic [0063][0068]).

Regarding claims 7-12, 13-18, they do not teach or further define over the limitations in claims 1-6, respectively. Therefore, claims 7-12, 13-18 are rejected for the same reasons as set forth in claims 1-6.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopal et al., US 2020/0274902 A1: Methods, System, and Computer Readable Media for dynamically remediating a security entity.
Horesh et al., US 2021/0334748 A1: Logistic recommendation engine.
Dani et al., US 2020/0329071 A1: Domain specific language for defending against a threat-actor and adversal tactics, techniques, and procedures.
Bolukbas et al., System and method for scalable cyber-risk assessment of computer system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446